MACK, Associate Judge,
concurring:
I concur in the judgment of this court on grounds of mootness. However, because I think constitutional and statutory considerations so clearly negate the government’s position that conditional release may be denied on economic grounds, it is difficult for me to see that issue as an open one.
Nearly fifteen years ago a jury acquitted appellant of murder by reason of insanity. He was placed in St. Elizabeths Hospital for psychiatric care, with a view to his ultimate cure and release. As an acquit-tee, however horrible the crime with which he was charged, he has a constitutional liberty interest.1 The case law asserts compellingly that safety concerns are the only interests that can excuse restraints on an acquittee’s liberty.2 He has a right to treatment by the least restrictive means consistent with his own safety and that of the community.3
Preconditions to release that fail to address the safety of the acquittee and of society are constitutionally defective restraints on individual liberty. Legal inroads on personal liberty are justified only when they are the least restrictive means to a compelling state interest.4 Where the state interest is the security of the individual or society, a legal restraint on liberty bottomed on fiscal concerns can hardly be the least restrictive means to those ends; indeed, it bears no rational relation to them. Requiring the guaranty of the receipt of a refund as a condition of release holds appellant hostage to financial considerations irrelevant to the circumstances of his commitment.

. See DeVeau v. United States, 483 A.2d 307, 311 (D.C.1984) (court must balance interests of individual liberty and public safety); In re Richardson, 481 A.2d 473, 482 (D.C.1984) (citing liberty interest of criminal acquittee); cf. Lake v. Cameron, 124 U.S.App.D.C. 264, 267-69, 364 F.2d 657, 660-62 (1966) (en banc) (citing liberty interest of civil committee).


. As the court held in Covington v. Harris, commitment "entails an extraordinary deprivation of liberty justifiable only when the respondent is ‘mentally ill to the extent that he is likely to injure himself or others if allowed to remain at liberty.’ ” 136 U.S.App.D.C. 35, 41, 419 F.2d 617, 623 (1969) (citation omitted). Although the Covington court was commenting on civil commitment, a criminal acquittee also retains his constitutional liberty interest, and is therefore entitled to treatment governed by the same fundamental principles.


. In re Richardson, supra note 1, at 479, 480; United States v. Ecker, 177 U.S.App.D.C. 31, 52, 543 F.2d 178, 199 (1976), cert. denied, 429 U.S. 1063, 97 S.Ct. 788, 50 L.Ed.2d 779 (1977).


. See, e.g., New York State Club Ass’n v. City of New York, — U.S. -, 108 S.Ct. 2225, 101 L.Ed.2d 1 (1988) (freedom of association); Virginia v. American Booksellers Ass’n, — U.S. -, 108 S.Ct. 636, 98 L.Ed.2d 782 (1988) (freedom of publication); Watseka v. Illinois Public Action Council, 479 U.S. 1048, 107 S.Ct. 919, 93 L.Ed.2d 972 (1987) (freedom of speech); Wisconsin v. Yoder, 406 U.S. 205, 215, 92 S.Ct. 1526, 1533, 32 L.Ed.2d 15 (1972) (freedom of religion).